Citation Nr: 0501090	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The decedent had recognized guerrilla service from January 
1943 to July 1945, and regular Philippine Army service from 
July 1945 to June 1946.  The appellant is claiming benefits 
as surviving spouse of the decedent.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied service connection for the cause of 
the decedent's death.  The appellant was also informed by the 
RO in March 2003 that the decedent's service did not meet the 
requirements to confer upon his survivors basic eligibility 
for non-service-connected death pension, and that she was not 
entitled to accrued benefits.  In her June 2003 notice of 
disagreement, she indicated that she wished to pursue an 
appeal only as to the claim of basic eligibility for VA non-
service-connected death pension benefits.


FINDINGS OF FACT

1.  The decedent died in September 1970, at the age of 51.  
According to the death certificate, the cause of his death 
was coronary thrombosis.

2.  In March 1972, the National Personnel Records Center 
(NPRC) certified that the decedent had recognized guerrilla 
service from January 1943 to July 1945, followed by regular 
Philippine Army service from July 1945 to June 1946.




CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2003); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.
In February and November 2003 letters, the RO informed the 
appellant of the VCAA and its effect on her claim.  A duty-
to-assist letter was also issued in August 2003.  In 
addition, the appellant was advised, by virtue of a detailed 
Statement of the Case issued in August 2003, during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that the appellant 
provided testimony at a hearing held at the RO in October 
2003.  Following the November 2003 duty to assist letter, no 
additional evidence or argument was presented by the 
appellant, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the August 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The decedent died in September 1970, at the age of 51.  The 
death certificate indicates that the cause of his death was 
coronary thrombosis.  It appears that, at the time of his 
death, the decedent was not service connected for any 
disabilities.

The record contains certification from the NPRC dated in 
March 1972 which reflects that the decedent had recognized 
guerrilla service from January 1943 to July 1945 and, in 
addition, had regular Philippine Army service from July 1945 
to June 1946.  The appellant was granted an allowance from VA 
for the decedent's burial expenses in April 1972, based upon 
a non-service-connected death.

In October 2002, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity compensation, as 
well as for death pension and accrued benefits, on which she 
did not claim that the cause of the decedent's death was due 
to service.  In conjunction with the claim, she filed an 
October 2002 certification from the General Headquarters for 
the Armed Forces of the Philippines, reflecting that the 
decedent had USAFFE (United States Armed Forces, Far East) 
status and was inducted in December 1941.  Also submitted in 
October 2002 was an Affidavit for Philippine Army personnel 
executed by the decedent in March 1946, also showing that the 
decedent was inducted into the USAFFE in December 1941.

The appellant provided testimony at a hearing held at the RO 
in October 2003.  The appellant argued that the decedent had 
USAFFE service.  She stated that he underwent training from 
January 4, 1941, to June 15, 1941, and thereafter served from 
January 31, 1943, to June 30, 1946.  She maintained that this 
service warrants her eligibility for VA death pension 
benefits.  

III.  Pertinent Law and Regulations

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  In order to 
establish basic eligibility for VA disability pension 
benefits, it is required, in part, that the individual in 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. §§ 
101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to non-
service-connected VA disability pension benefits.  Id.  
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

IV.  Analysis

As noted above, the service department has certified that the 
decedent had recognized guerrilla service from January 1943 
to July 1945, and regular Philippine Army service from July 
1945 to June 1946.  The Court has held that the findings by 
the service department verifying a person's service are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 
(1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).  In effect, 
those persons with such service are not entitled to non-
service-connected VA disability pension benefits.).  See 38 
U.S.C.A. § 107(a) (West 2002); Cacalda v. Brown, 9 Vet. App. 
261, 264 (1996).

The Board notes that the official documents do not indicate 
that the decedent had any service that would render the 
appellant eligible for VA death pension.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).  
Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b), (c), (d).  

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted by the 
appellant.  None contains information substantially different 
from the information provided to and used by the service 
department in its verification of the decedent's service, 
except to document USAFFE status.  The Board notes that 
although additional service documentation was added to the 
record by the appellant, VA is not bound by Philippine Army 
or government determinations of service.  Moreover, even if 
is officially established that the decedent had service with 
the USAFFE, that service is not considered to be "active 
military service," under title 38, U.S. Code, and thus the 
appellant is not eligible for the claimed non-service- 
connected death pension.  See 38 U.S.C.A. § 107(a); Cacalda, 
9 Vet. App. at 265-66.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.  As noted above, the NPRC already has 
verified the decedent's service.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and basic eligibility for pension is precluded 
based upon the service of the decedent.  Therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to non-service-connected death pension benefits 
is denied.


____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


